Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-73 and 76-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0145798 A1) hereinafter as Suzuki, and in view of Braun et al (US 2016/0173237 A1) hereinafter as Braun.
Regarding claim(s) 63, Suzuki discloses a method, performed by a wireless device and network node (see Fig(s). 1, see ¶ 105, node 3 communicating with wireless devices 1a, 1b, etc), for managing transport block (TB) transmissions by the wireless device to a network node at periodic transmission occasions (see Fig(s). 1, 3, ¶ abstract, 96,  a unit of the transport channel used in the MAC layer is also referred to as a transport block ( TB) or a MAC Protocol Data Unit (PDU). A Hybrid Automatic Repeat reQuest ( HARQ) is controlled for each transport block in the MAC layer), the method comprising: 
starting a timer for a hybrid automatic repeat request (HARQ) process associated with a transport block (TB) transmission by the wireless device to the network node (Fig(s). 1 see below, ¶ 106-107, the UE 1 processes a HARQ process associated with a TB and starts a timer for the HARQ process see ¶ 173, ..furthermore a RTT (round trip delay timer) is started for downlink and/or uplink HARQ processes see para 183).
whether the wireless device is to retransmit the TB or transmit a new TB where no HARQ feedback responsive to the TB transmission is received from the network node before the timer expires (see ¶ 206, the HARQ RTT timer for the uplink HARQ retransmission. That is, the HARQ RTT timer for the corresponding uplink HARQ process indicates the minimum amount of subframes before the schedule of the uplink HARQ retransmission is expected by the base station device 3 and thus retransmission of another TB); and
 retransmitting the TB or transmitting the new TB according to the HARQ policy at a next periodic transmission occasion for the HARQ process after the timer expires (see Fig(s). 17-18, see ¶ 222-223, the HARQ timer upon expiration the UE 1 starts a retransmission process and timer for the uplink HARQ process (see S1704), the same is true for the network  node (see ¶ 223).
Suzuki fails to disclose identifying a HARQ policy for the HARQ process, the HARQ whereby policy governing transmission and retransmissions.
Braun identifying a HARQ policy for the HARQ process, the HARQ whereby policy governing transmission and retransmissions (see Fig(s). 2 a flow diagram for both Uplink and downlink transmissions. See ¶ 12, transmission is by a first network node for transmitting or retransmitting data to a second network node. The first network node may be for example a base station, a mobile station or a relay station. See ¶ 23, 25, data transmission and/or retransmission is based on policy containing rules for when the feedback parameter indicates the error-free reception of all the data segments of the at least two data segments, and when the feedback parameter indicates the at least one of the at least two data segments as being incorrectly received or lost, see ¶ also 118-121).
Throughput performance is a critical issue in wireless communication, thus, policy governing transmissions provides for reducing feedback overhead for retransmissions where needed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Braun within Suzuki, so as to enhance overall network performance by reducing feedback overhead for retransmissions and thus improving bandwidth efficiency within a wireless system.

Regarding claim(s) 64, Suzuki discloses wherein at least one additional HARQ process is executed after starting the timer and before the timer expires (see Fig(s). 2, HARQ processes that are managed in parallel by a HARQ entity related to a TDD serving cell, see ¶ 9, 43).  

Regarding claim(s) 65, Suzuki discloses wherein the HARQ feedback is an acknowledgement message (ACK), a negative acknowledgement message (NACK), a new data indicator, or a new uplink transmission grant (see ¶ 51, 70 an ACK/NACK feedback for the HARQ feedback).
Regarding claim(s) 66 and 72, Suzuki discloses wherein a time period associated with the timer is set at the network node according to: a number of HARQ processes utilized by the wireless device (see ¶ 183, a timer one per downlink HARQ process except for the downlink HARQ process for the broadcast process, … see Fig(s). 2, 8, ¶ the number of HARQ processes that are managed in parallel by a HARQ entity related to a TDD serving cell, see ¶ 9, 43).2Attorney Docket No. 4015-10916Client Reference No. P71692-US2
Regarding claim(s) 67, Suzuki discloses wherein the time period associated with the timer is obtained from the network node (see ¶ abstract, 209, the Active Time includes a period fulfilling an on-duration timer.).  
Regarding claim(s) 68, 78, Suzuki discloses wherein the timer for the HARQ process is started upon transmission of the TB or upon the wireless device receiving an uplink grant from the network node for transmission of the TB (Fig(s). 3, ¶ 238, the uplink grant received via the PDCCH indicates an uplink transmission or the uplink grant is configured for this subframe (S1808) Fig. 18, the terminal device 1 starts the HARQ RTT timer for the corresponding uplink HARQ process.).  
Regarding claim(s) 69, 79, Braun discloses generating a HARQ policy for the HARQ process, the HARQ whereby policy governing transmission and retransmissions (see Fig(s). 2 a flow diagram for both Uplink and downlink transmissions. See ¶ 12, transmission is by a first network node for transmitting or retransmitting data to a second network node. See ¶ 23, 25, data transmission and/or retransmission is based on policy containing rules for when the feedback parameter indicates the error-free reception of all the data segments ..and when the feedback parameter indicates the at least one of the at least two data segments as being incorrectly received or lost, see ¶ also 118-121). Reasons for combining same as for claim 63.

Regarding claim(s) 70, recites a method claim having similar limitations as claim 63 and therefore rejected for same reasoning’s as claim 63. 
Regarding claim(s) 71, 81, Braun discloses wherein the identifying the HARQ policy comprises obtaining the HARQ policy from the wireless device and/or network node, (see Fig(s). 2 a flow diagram for both Uplink and downlink transmissions. See ¶ 12, transmission is by a first network node for transmitting or retransmitting data to a second network node. See ¶ 23, 25, HARQ policy obtained by network devices as needed, see ¶ also 118-121). Reasons for combining same as for claim 63.
Regarding claim(s) 73, Suzuki discloses wherein configuring the timer is based on: a number of HARQ processes utilized by the wireless device (see ¶182-183, a timer one per downlink HARQ process except for the downlink HARQ process for the broadcast process, … see Fig(s). 2, 8, ¶ the number of HARQ processes that are managed in parallel by a HARQ entity related to a TDD serving cell, see ¶ 9, 43) [0187] UL-drx-RetransmissionTimer (one per uplink HARQ process to which the asynchronous HARQ is applied) [0188] longDRX-Cycle [0189] HARQ Round Trip Time (RTT) timer is configured for (one per downlink HARQ process, and one per uplink HARQ process to which the asynchronous HARQ is applied.).
2Attorney Docket No. 4015-10916Client Reference No. P71692-US2
Claims 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2018/0145798 A1) hereinafter as Suzuki, and in view of Braun et al (US 2016/0173237 A1) hereinafter as Braun further in view of Young et al (US 2014/0018085 A1) hereinafter as Young
Regarding claim(s) 74, Young discloses wherein a time period of the timer is set based on a network load (see ¶ 114, The length or time period of the timer may be set based on a UE in Idle mode 1120 (see Fig(s). 11) whereby the signaling loads may consume very little or no system resources during times of data inactivity). Setting the timer based on network load, allows for compensation due to interference delays amongst users and thus not have unnecessary retransmissions.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Young within Suzuki, so as to allows for compensation due to interference delays amongst users and thus not have unnecessary retransmissions.
Regarding claim(s) 75, Young discloses determining that the network load has reached a threshold value (see ¶ 103 the UE may employ mechanisms for the timers and counters to control or limit the frequency of message transmission. For example, a prohibit timer may be initialized to a predefined value (i.e. threshold value) and started whenever a particular message is sent. While the timer is running, further transmission of the message is prohibited. A maximum count value (threshold) may also be employed, wherein a number of transmitted messages is compared to the maximum count value, and, based on the comparison, the transmission of further messages is either allowed or disallowed); and increasing the time period of the timer based on determining that the network has reached the threshold value (Suzuki discusses a duration timer for the HARQ process, see ¶ 173-174 which is interpreted as increasing the timer value as needed for RTT to occur at the network node/UE).

Regarding claim(s) 76 and 82, Braun discloses performing error detection on one or more TBs received from the wireless device (see ¶ 4, HARQ error detection using CRC is used in wireless systems in conjunction with adaptive modulation and coding so as to compensate for transmission errors caused by imperfect link adaptation); transmitting HARQ feedback to the wireless device based on the performed error detection and the configured HARQ policy (see Fig(s). 59, feedback parameter FP indicates, that one or two of the three data segments DS1-1, DS2-1, DS3-1 (Fig. 1) has been received in error at the mobile station MS); and determining a TB and/or HARQ process to be transmitted or retransmitted during the next periodic transmission occasion based on a result of the error detection (see ¶ 76-79, The feedback parameter FP indicates to the base station BS, how many of the three data segments DS1-1, DS2-1, DS3-1 have been received in error or have been received successfully and therefore a retransmission is required), the configured HARQ policy, and/or a time at which the HARQ feedback is transmitted to the wireless device or is to be received by the wireless device. Reasons for combining same as for claim 70.

Regarding claim(s) 77 and 80, Suzuki discloses a wireless device and network node configured to manage transport block (TB) transmissions by the wireless device to a network node at periodic transmission occasions (see Fig(s). 1, see ¶ 105, node 3 communicating with wireless devices 1a, 1b, etc), for managing transport block (TB) transmissions by the wireless device to a network node at periodic transmission occasions (see Fig(s). 1, 3, ¶ abstract, 96,  a unit of the transport channel used in the MAC layer is also referred to as a transport block ( TB) or a MAC Protocol Data Unit (PDU). A Hybrid Automatic Repeat reQuest ( HARQ) is controlled for each transport block in the MAC layer), the wireless device or network node comprising: processing circuitry (see ¶ 9, 12 a processing circuitry is inherent within the UE 1 and network node 3 for performing the desired functions); memory containing instructions executable by the processing circuitry whereby the wireless device (see ¶ 312-313, the data is stored in a Random Access Memory (RAM) while being processed, and/or stored in various types of Read Only Memory (ROM) such as a Flash ROM and a Hard Disk Drive (HDD) and is read out by the CPU to be modified or rewritten, when necessary),  is operative to :
starting a timer for a hybrid automatic repeat request (HARQ) process associated with a transport block (TB) transmission by the wireless device to the network node (Fig(s). 1 see below, ¶ 106-107, the UE 1 processes a HARQ process associated with a TB and starts a timer for the HARQ process see ¶ 173, The HARQ process to which the asynchronous HARQ is applied may start the HARQ survival duration timer, furthermore a RTT (round trip delay timer) is started for downlink and/or uplink HARQ processes see para 183).
whether the wireless device is to retransmit the TB or transmit a new TB where no HARQ feedback responsive to the TB transmission is received from the network node before the timer expires (see ¶ 206, the HARQ RTT timer for the uplink HARQ process indicates the minimum interval between the uplink data transmission to the uplink data retransmission. That is, the HARQ RTT timer for the corresponding uplink HARQ process indicates the minimum amount of subframes before the schedule of the uplink HARQ retransmission is expected by the base station device 3 and thus retransmission of another TB); and retransmitting the TB or transmitting the new TB according to the HARQ policy at a next periodic transmission occasion for the HARQ process after the timer expires (see Fig(s). 17-18, see ¶ 222-223, the HARQ timer upon expiration the UE 1 starts a retransmission process and timer for the uplink HARQ process (see S1704), the same is true for the network  node (see ¶ 223).
Suzuki fails to disclose identifying a HARQ policy for the HARQ process, the HARQ whereby policy governing transmission and retransmissions.
Braun identifying a HARQ policy for the HARQ process, the HARQ whereby policy governing transmission and retransmissions (see Fig(s). 2 a flow diagram for both Uplink and downlink transmissions. See ¶ 12, transmission is by a first network node for transmitting or retransmitting data to a second network node. The first network node may be for example a base station, a mobile station or a relay station. See ¶ 23, 25, data transmission and/or retransmission is based on policy containing rules for when the feedback parameter indicates the error-free reception of all the data segments of the at least two data segments, and when the feedback parameter indicates the at least one of the at least two data segments as being incorrectly received or lost, see ¶ also 118-121).
Throughput performance is a critical issue in wireless communication, thus, policy governing transmissions provides for reducing feedback overhead for retransmissions where needed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Braun within Suzuki, so as to enhance overall network performance by reducing feedback overhead for retransmissions and thus improving bandwidth efficiency within a wireless system.

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.
With respect to claims 63-73 and 76-82, Applicant contends inter alia “…the cited references fail to disclose "the HARQ policy governing whether the wireless device is to retransmit the TB or transmit a new TB where no HARQ feedback responsive to the TB transmission is received from the network node before the timer expires…"
Examiner respectfully disagrees, first off In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus Examiner asserts, Suzuki discloses the TB transmissions and retransmissions based on a HARQ policy within the system (see Fig(s). 1, ¶ 106-107, the UE 1 processes a HARQ process associated with a TB and starts a timer for the HARQ process see ¶ 173, ..furthermore a RTT (round trip delay timer) is started for downlink and/or uplink HARQ processes see para 183). The decision of retransmissions upon a timer expiration is further illustrated (see Fig(s). 17-18, see ¶ 222-223, the HARQ timer upon expiration the UE 1 starts a retransmission process and timer for the uplink HARQ process (see S1704), the same is true for the network  node (see ¶ 223).
Since Suzuki does not explicitly state a “policy” for the HARQ processes (while Examiner asserts that based on the invention and to one skilled in the art it is readily understood that a HARQ “policy” to retransmit a TB is inherent) however for explicit clarity Examiner cites Braun.  Braun explicitly discloses a policy governing wether to retransmit a TB (see Fig(s). 2 a flow diagram for both Uplink and downlink transmissions. See ¶ 12, transmission is by a first network node for transmitting or retransmitting data to a second network node. The first network node may be for example a base station, a mobile station or a relay station. See ¶ 23, 25, data transmission and/or retransmission is based on policy containing rules for when the feedback parameter indicates the error-free reception of all the data segments of the at least two data segments, and when the feedback parameter indicates the at least one of the at least two data segments as being incorrectly received or lost, see ¶ also 118-121).
Applicant further contends policy within Braun fails to disclose “…The policy does not cover the case where no feedback is received…”
Examiner respectfully disagrees, Braun clearly and explicitly discloses a case where no feedback is received based on the ACK/NACK received (See ¶ 75, 176-177, para 177 reproduced below)

[0177] The HARQ process to which the synchronous HARQ is applied sets the NACK to the state variable HARQ_FEEDBACK based on the initial transmission by the HARQ entity or on the adaptive retransmission request. Further, the HARQ process to which the asynchronous HARQ is applied sets an ACK to the state variable HARQ_FEEDBACK based on the initial transmission by the HARQ entity or on the adaptive retransmission request. Here, the adaptive retransmission corresponds to a retransmission indicated by the NDI, and the non-adaptive retransmission corresponds to a retransmission indicated by the HARQ indicator. This configuration prevents the HARQ process, to which the asynchronous is applied, from performing the non-adaptive retransmission.

The NACK is a case whereby no feedback is received at a node. Thus initiating  retransmissions of TB as needed.

Thus based on the foregoing reasoning’s, the Examiner asserts the cited references teach/suggest the limitations of claims 63-82 and therefore the rejection to said claims is sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411